     Case 8:20-cv-00286-AB-FFM Document 8 Filed 08/26/21 Page 1 of 1 Page ID #:115

                                                                                 JS-6

1
                          UNITED STATES DISTRICT COURT
2
                        CENTRAL DISTRICT OF CALIFORNIA
3
4
                                   )
5    SCOTT OROPEZA,                )              CASE NO.: 8:20-cv-00286
                                   )
6                    Plaintiff,    )              (Removed from Orange County Superior
                                   )              Court Case No. 30-2020-01123228-CU-BC-
7        vs.                       )              CJC)
                                   )
8    FORD MOTOR COMPANY and )
     DOES 1 through 10, inclusive, )              ORDER OF DISMISSAL
9                                  )
                     Defendants.   )
10                                 )
                                   )
11                                 )
12
13           Plaintiff SCOTT OROPEZA and defendant FORD MOTOR COMPANY,
14   by and through their respective attorneys of record, stipulate that the entire action
15   be dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules
16   of Civil Procedure. The parties further stipulate that each side shall be responsible
17   for and bear its own costs, expenses and attorney's fees.
18           THEREFORE, IT IS ORDERED that the entire action is dismissed with
19   prejudice.
20   Dated: August 26, 2021                 By:
                                                  HON. ANDRE BIROTTE JR.
21                                                UNITED STATES DISTRICT
                                                    COURT JUDGE
22
23
24
25
26
27
28

     24963560v1                            4
